Citation Nr: 1315160	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-28 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether an overpayment of VA spousal dependency and indemnity compensation (DIC) benefits in the amount of $145,626.00 was properly created.

2.  Entitlement to waiver of overpayment of spousal DIC benefits in the amount $145,626.00.


REPRESENTATION

Appellant represented by:	Geana Van Dessle, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to January 1979.  He died in January 1979.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2003 decision (overpayment) and a March 2006 decision (waiver of overpayment) of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The issue of entitlement to waiver of overpayment of spousal DIC benefits in the amount $145,626.00  is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The appellant was notified in 1979 that DIC benefits would be discontinued upon remarriage.

2.  The appellant remarried in October 1987.

3.  The appellant was in receipt of $145,626 in DIC benefits from 1987 to 2003, while she was married to a man, not the Veteran.  

4.  The appellant is less than credible with regard to her contentions that she did not realize that the DIC benefits were DIC benefits.

5.  The overpayment was created because the appellant was paid compensation to which she was not legally entitled.  

6.  The overpayment debt was properly created and did not result solely from VA's sole administrative error.

7.  The appellant was at fault in the creation of the debt by failing to properly notify VA in a timely manner that she had remarried and by accepting DIC benefits to which she was not entitled. 


CONCLUSION OF LAW

The overpayment of VA spousal dependency and indemnity compensation (DIC) benefits in the amount of $145,626.00 was not based upon sole VA administrative error, the debt was valid, and the overpayment was properly created. 38 U.S.C.A. §§ 3685, 5112, 5302 (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.911(c)(1), 1.956, 1.962 (2012)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA is not applicable to the present case as the issue does not involve a claim for benefits, but rather overpayment. See Barger v. Principi, 16 Vet. App. 132 (2002), in which the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving a claim for waiver of recovery of an overpayment. 

Notwithstanding the inapplicability of VCAA, 38 C.F.R. § 1.911 has its own notification provisions.  The Board finds that VA substantially complied with the notification requirements in correspondence dated in July 2003 and November 2003.  In addition, the Board notes that the appellant has been represented by an attorney during the course of the proceedings.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

Legal Criteria

Overpayments

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98.  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  A finding that VA was solely responsible for the debt nullifies its existence. 

DIC

A surviving spouse in receipt of DIC benefits is not entitled to receive DIC benefits if he or she remarries.  See 38 C.F.R. §§ 3.50, 3.500(n), 3.502(d) (2012).  Therefore, an overpayment is created if the surviving spouse fails to notify VA of the remarriage.  

The effective date of discontinuance of DIC benefits by reason of marriage or remarriage shall be the last day of the month before such marriage or remarriage occurs.  38 U.S.C.§ 5121(b)

Analysis

The appellant was in receipt of $145,626 in DIC benefits from 1987 to 2003, while she was married to a man, not the Veteran.  She has requested waiver of overpayment of DIC benefits.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 (1991).   

The Veteran died in January 1979.  His widow, the appellant, subsequently filed a claim for DIC benefits.  Her 1979 application for DIC benefits reflects that she was a Panamanian national, had no social security number or secured address, and that she was advised to use the embassy address in Balboa, Canal Zone.  

A VA Form 21-6798d (Death Award), dated July 20, 1979, is associated with the claims file.  It reflects that a VA Form 21-6753 was sent to the appellant.  A VA Form 20-822a (Control Document and Award Letter), dated August 14, 1979, also reflects that a VA Form 21-6753 was sent to the appellant.  A VA Form 21-6753 (Original or Amended Dependency and Indemnity Compensation Award) (Feb 1972) advises that DIC to, or for, a widow will be discontinued upon remarriage.  The form also states "[i]f you are the widow of the veteran and remarry, do not endorse any check made payable to you as the veteran's widow.  All such checks should be returned with a statement showing the date of your remarriage so that your payments may be properly adjusted."  

The record includes a November 1985 address information request to the Miami, Florida postmaster which reflects that the appellant's last known address was a post office box with an APO Miami Florida designation.  (The Board notes that APO stands for Army Post Office.)  The "post office use only" section of the form reflects that "mail is delivered to the address given."  

The earliest evidence of record that the appellant was no longer using the box number and APO address was in December 1988, when VA mail to the appellant was returned and marked "attempt not known."  January 1990 VA correspondence was returned to VA marked "authorized forwarding time has expired."  Additional VA correspondence dated in 1991, 1992, 1993, 1994, 1995 and 1996, was also returned to VA and marked "no record and return to sender".

In May 2003, VA requested that the Wachovia Bank in Winston Salem, North Carolina and the First Union National Bank in Winston Salem, North Carolina  provide VA with the most recent address for the appellant.  
In July 2003 correspondence, VA notified the appellant that it had received information from her bank which reflected that she may have remarried, and that if she had done so, her benefits would terminate the first month of her marriage.  (The record reflects that DIC payments were being made electronically at that time.)

The record reflects that the appellant remarried in October 1987, and she does not dispute this fact.  (See Board hearing transcript page 9.).

In April 2004 correspondence, the appellant's attorney stated that in September 1987, the appellant talked to a VA representative in Panama and informed him of her intentions of remarrying, and that after her marriage, she personally gave a copy of her marriage certificate to the representative.  The appellant's attorney stated that the appellant spoke to a "Veteran representative" at the Fort Clayton Army Base regarding her upcoming remarriage and subsequently gave him a copy of her marriage certificate after her October 1, 1987 marriage.  The Board notes that the appellant may have spoken to someone at Fort Clayton Army base about her remarriage and that would be understandable considering she would have been entitled to certain military benefits as the spouse of a military member.  However, such notification is not synonymous with informing VA that she had remarried.  The Board also notes that VA did not maintain a Regional Office or a Vet Center in Panama in 1987. (See 1987 Administrator of Veterans affairs annual report.)  

The appellant's attorney also stated that when the appellant moved to Germany in 1987, she "immediately sent her change of address to the Veteran's administration, thinking her payments would then stop.  Then in 1989 she found out that in fact she was still receiving these benefits, she assumed the payments were from the wrongful death lawsuit that had settled in 1979 when her husband had died."

The evidence reflects that the Veteran died in January 1979 when the truck in which he was a passenger was struck by a privately owned vehicle.  The truck crossed into oncoming traffic, struck a guard rail, and dropped approximately 100 feet onto an embankment.  Seventeen service members died in the accident.  The Board finds, as discussed below, that the statement that the appellant believed that the monthly DIC payments were from a wrongful death lawsuit is less than credible.  

In correspondence dated in April 2006, the appellant stated that in October 1987, she took her marriage certificate personally to a VA office, and in her VA Form 9 attachment, she stated that she hand-delivered her remarriage certificate in Panama in 1987 to the VA office closest to her home; however, as noted above there was not a VA office in Panama in 1987.

The appellant also stated, with regard to the lawsuit, "[s]ome of the widows wanted to sue the US Government for wrongful dead.  The last I heard about some of the widows, they were preparing to go to court, to sued.  I remarried in 1987.  To my surprise after informing the VA of my marriage I continued to receive the benefits.  I went to the VA office in Germany; send my change of address to the VA offices, made phone calls to the VA offices in Panama [and] Washington DC.  I even closed my bank account in 1989, were [sic] my benefits checks were being wired, but the VA continued to wire money to my new account that had my current marriage name.  At that point, I honestly thoughed [sic] that the lawsuit was awarded and and [sic] all the widows were continuing to receive benefits."  

In correspondence dated in August 2006, the appellant stated that she trusted that when she contacted VA offices in Germany and the US to make them aware of the remarriage, she was reassured by VA that everything was going to be taken care of.  She further stated that she informed VA of the remarriage and that "VA has such a poor record keeping and the accountability that has cause this problem."

The Board acknowledges that VA should have attempted to ascertain a current address for the appellant when its mail was returned undelivered.  In addition, the Board does not doubt that the appellant informed government personnel, of such agency, that she had remarried.  As the spouse of a service member, she would have been entitled to certain military benefits.  In addition, as she noted in her Board hearing testimony, she took her marriage certificate to the embassy to obtain a VISA.  However, merely because the appellant informed embassy personal and/or military personnel that she was remarried, does not equate with informing VA.  The Board acknowledges that some embassies do provide VA assistance; however, the claims file does not include any correspondence, reports of contact, a 1987 marriage certificate, or records, which reflect that between 1987 and 2003, the appellant notified VA that she had remarried. 

The appellant's attorney has contended that VA never informed the appellant that upon remarriage, her DIC benefits would terminate; however, the evidence of record reflects that she was informed of such by a VA Form 21-6753 when she was initially awarded benefits in 1979.  In addition, the attorney and the appellant have both conceded that the appellant was aware of such, as evidenced by her contentions that she notified personnel of her remarriage, assumed that the payments would stop, and when the payments did not stop, contends that she thought that they were from a lawsuit.  (See VA Form 9 attachment).  The Board also finds that the appellant's assertion that her English was not very good does not absolve her of fault in accepting DIC payments to which she was not entitled.  The appellant was responsible for reading the VA notice she received in 1979, for providing VA with knowledge of her remarriage, and for returning any benefits to which she was not entitled.  (In this regard, the Board also notes that the appellant has testified that she publishes bilingual newspapers and that she expected that the DIC payments would stop upon her remarriage; thus, any contention that her lack of language skills absolves her of fault is not credible.)  

Appellant contends that she notified VA of her marriage in 1987.  VA records reflect that it was notified of the marriage in 2003.  When the appellant actually reported her remarriage to VA is immaterial to the outcome.  Assuming arguendo such a disclosure properly occurred in 1987, it would not have validated her acceptance the payments that were subsequently sent to her.  See Jordan v. Brown, 10 Vet. App. 171 (1997). 

Any VA error in locating the appellant does not excuse her continued acceptance of DIC payments.  Her contention that she thought they were wrongful death benefits is not credible as she has indicated that the last she heard of any lawsuit was that some of the widows were preparing to go to court and sue.  There is no evidence of record that she was actively part of a lawsuit, testified or provided evidence in a lawsuit, was officially notified of a lawsuit or settlement, or participated in any lawsuit settlement.  

In addition, the amounts of the payments were initially, prior to statutory increases, the same as the DIC payments prior to her remarriage.  The Board finds it too incredible that the amount of settlement from any wrongful death lawsuit, for which she never actively participated and has not provided any evidence of such a lawsuit, would be deposited in her bank account on a monthly basis in the same amount of DIC payments, and beginning the same month for which her DIC benefits should have stopped, especially as she has never alleged that she gave her bank information to anyone involved in any wrongful death lawsuit.  

The Board has also considered the appellant's contentions that because she continued to get DIC payments, she assumed that she must have been entitled to them.  (See Board hearing transcript page 40.)  This is in contrast to her earlier statements that she thought the money was from a lawsuit, and the Board finds it less than credible and not reasonable.  There is no evidence of record that VA ever notified her she was entitled to DIC benefits after remarriage.  To the contrary, the record reflects that she was notified in 1979 that she was not entitled to DIC benefits upon remarriage. 

The appellant remarried in October 1987 and her DIC payments were stopped in November 2003, with an initial termination date effective January 1, 1979.  (See November 2003 VA correspondence)  As the appellant did not remarry until October 1987, she was entitled to DIC benefits from January 1979 to October 1987; she was not entitled to DIC benefits from October 1987.  In January 2006 correspondence, VA notified the appellant that her DIC benefits had been adjusted to reflect that she was entitled to DIC benefits from January 1979 to October 1, 1987, the date of her remarriage.  VA adjusted the overpayment to $145,626.00 based on her monthly entitlements.

In sum, the evidence reflects that VA notified the appellant in 1979 that her DIC benefits would terminate upon remarriage, and VA continued to mail correspondence to the appellant despite knowledge that it was not sending the correspondence to a valid address.  In addition, it continued to provide her with DIC benefits without obtaining a social security number from her.  The evidence also reflects that the appellant remarried in 1987 and was aware at that time that she was no longer entitled to receive DIC benefits based on the death of the Veteran, that she continued to receive such payments, and that she did not return the benefits to VA.  Based on the foregoing, the Board finds that an overpayment was not created solely as the result of administrative error by VA.  The appellant was aware, or should have reasonably been aware, that she was receiving DIC benefits to which she was not entitled, and she should have taken reasonable steps to ensure that the benefits were stopped. 

The overpayment was created because the appellant was paid compensation to which she was not legally entitled.  The appellant's failure to act in accordance with the rules governing DIC payments constitutes an omission by the payee, and consequently the overpayment cannot be the result of sole administrative error by VA.  Therefore, as the overpayment did not result solely from VA's sole administrative error, the debt was properly created, and was properly calculated as being $145,626.00 ; the weight of the evidence is against the claim and the appeal is denied.


ORDER

The DIC overpayment created in the amount of $145,626.00 is valid, and the appeal is denied.


REMAND

Having determined that the overpayment is valid, the Board must determine whether the appellant is entitled to waiver of overpayment of spousal DIC benefits in the amount $145,626.00.  Prior to making such a determination, the Board finds that the RO must provide the appellant with a supplemental statement of the case. 

Procedurally, in April and August 2004, the appellant requested a waiver of the overpayment debt.  In March 2006, the RO Committee on Waivers and Compromises denied the request.  April 2006 correspondence from the appellant can be taken as a notice of disagreement with the March 2006 decision.  In a November 2006 Statement of the Case (SOC), the RO addressed the issue of whether the overpayment was correct, but did not address the issue of whether the appellant was entitled to a waiver of such overpayment.  Subsequently, the appellant filed a VA Form 9, substantive appeal in which she stated that she was appealing the decision which denied her request for a waiver.  In a December 2011 Supplemental SOC (SSOC) statement of the case, the RO styled the issue as "whether overpayment created was correct and should not be waived," but did not discuss, or provide the appellant, with the pertinent regulations for debt waivers (i.e. 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012)). 

Accordingly, the case is REMANDED for the following action:

Issue an SSOC to the appellant and her representative pertaining to the issue of entitlement to waiver of overpayment of spousal DIC benefits in the amount $145,626.00, to include the pertinent regulations (i.e. 38 C.F.R. §§ 1.962, 1.963, 1.965).  

After affording the appellant and her representative an appropriate opportunity to respond, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


